Citation Nr: 0915190	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides in 
the Republic of Vietnam.   

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which increased the 
disability rating for the Veteran's service-connected 
Reiter's Syndrome from 20 percent to 40 percent disabling, 
and denied the Veteran's claims for increased ratings for his 
service-connected hypertension, tinnitus, and bilateral 
hearing loss.  In that same rating action, the RO denied the 
Veteran's claims for service connection for diabetes 
mellitus, type II, and for a bilateral eye condition, as 
secondary to diabetes mellitus, type II.  

In September 2005, the Veteran filed a notice of disagreement 
(NOD) with respect to the claims for increased ratings for 
Reiter's Syndrome and bilateral hearing loss, and with 
respect to the service connection claims.  A statement of the 
case (SOC) was issued in January 2006.  In March 2006, the 
Veteran submitted a substantive appeal (VA Form 9) in which 
he only addressed the claims for an increased rating for 
bilateral hearing loss, and for service connection for 
diabetes mellitus, type II.  There is no indication in the 
record that the Veteran has filed a substantive appeal with 
respect to the claim for service connection for a bilateral 
eye condition, as secondary to diabetes mellitus.  

With respect to the claim for an increased rating for 
Reiter's Syndrome, the Veteran submitted a statement in 
October 2006 in which he discussed his Reiter's Syndrome.  In 
a letter to the Veteran, dated in August 2007, the RO 
indicated that the October 2006 statement from the Veteran 
would not be accepted as a substantive appeal in lieu of a VA 
Form 9, as to the issue for an increased rating for Reiter's 
Syndrome.  The RO reported that the October 2006 statement 
was not timely filed.  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  38 
C.F.R. §§ 20.202, 20.302 (2008).  Thus, a timely substantive 
appeal was not received as to the claim for an increased 
rating for Reiter's Syndrome.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 200); 38 C.F.R. § 20.207 (2008); Roy 
v. Brown, 5 Vet. App. 554 (1993).  (Emphasis added.)  
Accordingly, the claims for an increased rating for Reiter's 
Syndrome, and for service connection for a bilateral eye 
condition, as secondary to diabetes mellitus, are not in 
appellate status.         

The issue of entitlement to service connection for diabetes 
mellitus, type II, to include as a result of exposure to 
herbicides in the Republic of Vietnam, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 2004, audiological testing revealed an average 
26 decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 29 
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level I).

2.  In September 2006, audiological testing revealed an 
average 26.25 decibel loss, with a speech recognition score 
of 96 percent, in the right ear (level I); and an average 
47.5 decibel loss, with a speech recognition score of 100 
percent, in the left ear (level I).

3.  In September 2007, audiological testing revealed an 
average 42.5 decibel loss, with a speech recognition score of 
94 percent, in the right ear (level I); and an average 63.75 
decibel loss, with a speech recognition score of 94 percent, 
in the left ear (level V).



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004, July 2004, August 2007, and August 2008 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004, July 2004, August 2007, and August 2008 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the August 2007 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April and July 2004, prior to 
the appealed from rating decision, along with the subsequent 
notice provided in August 2007 and August 2008, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error. VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against establishing a compensable rating for 
bilateral hearing loss.  Such a lack of timely notice did not 
affect or alter the essential fairness of the RO's decision, 
and thus, the presumption of prejudice is rebutted.  Sanders, 
supra.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In the August 2008 letter, the Veteran was provided notice 
pursuant to Vazquez-Flores.  This letter included a copy of 
the rating criteria located in 38 C.F.R. § 4.85-87, under 
which the disability on appeal is rated.  After review of 
this letter, the Board finds that it substantially satisfies 
the notice requirements set forth in Vazquez-Flores by 
providing this rating criteria, informing the Veteran that 
the disability rating would be determined by applying the 
relevant diagnostic code, providing examples of the types of 
medical and lay evidence that the Veteran may submit, and 
informing the Veteran that VA considered the impact of the 
condition and symptoms on employment and daily life.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in August 2004, September 2006, September 2007, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve the appeal for a 
compensable rating for hearing loss.  Specifically, the VA 
audiological examinations have provided findings that are 
adequate for rating the Veteran's bilateral hearing loss.  
Thus, VA has no further duty to provide another rating 
examination for the bilateral hearing loss disorder.  38 
C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Service records show that the Veteran served in the United 
States Air Force from January 1969 to January 1989.  In 
regard to his Military Occupational Specialty (MOS), he was 
an aircraft maintenance specialist for six years and 11 
months, and a maintenance scheduling specialist for 12 years 
and seven months.       

In May 1996, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that during service, he 
was exposed to noise due to his MOS as an aircraft mechanic 
and maintenance scheduling specialist.  The Veteran indicated 
that he had experienced decreased hearing since the 1980's.  
The audiological examination revealed that the Veteran had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 20, 
25, 20, and 30 decibels, respectively, with a pure tone 
average of 24 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 25, 30, 15, 30, and 35 decibels, with a pure tone average 
of 28 decibels.  Speech discrimination percentages were 94 
percent in his right ear and 94 percent in his left ear. The 
examiner interpreted the results as showing normal hearing in 
the right ear, and mild sensorineural hearing loss in the 
left ear.

By a June 1996 rating action, the RO granted service 
connection for left ear hearing loss and a noncompensable 
disability rating was assigned under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100, effective from April 30, 
1996.  

A VA audiological evaluation was conducted in January 2003.  
At that time, the Veteran stated that he was experiencing 
decreased hearing, left greater than the right.  The 
audiological examination revealed that the Veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 15, 15, 
25, and 35 decibels, respectively, with a pure tone average 
of 23 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 15, 5, 15, 
5, and 10 decibels, with a pure tone average of 9 decibels.  
Speech discrimination percentages were 94 percent in his 
right ear and 94 percent in his left ear.  The examiner 
interpreted the results as showing mild high frequency 
hearing loss in the right ear and normal hearing in the left 
ear.  According to the examiner, the Veteran's responses were 
inconsistent.       

By a February 2003 rating action, the RO granted service 
connection for right ear hearing loss and recharacterized the 
Veteran's service-connected hearing impairment as bilateral 
hearing loss.  The RO assigned a noncompensable disability 
rating under Diagnostic Code 6100 for the Veteran's service-
connected bilateral hearing loss, effective from February 19, 
2002.     

In March 2004, the Veteran requested that his service-
connected bilateral hearing loss be reevaluated for a higher 
rating.

In August 2004, the Veteran underwent a VA audiological 
examination.  The audiological examination revealed that the 
Veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 15, 15, 30, and 45 decibels, respectively, with 
a pure tone average of 26 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 15, 10, 20, 35, and 50 decibels, with a pure tone 
average of 29 decibels.  Speech discrimination percentages 
were 96 percent in his right ear and 96 percent in his left 
ear.  The examiner interpreted the results as showing 
bilateral high frequency sensorineural hearing loss, which 
was mild to moderate above 2,000 Hertz in both ears.  
According to the examiner, the Veteran's responses were more 
consistent in the current examination compared to his 
responses during past evaluations.     

A VA audiological examination was conducted in September 
2006.  The audiological examination revealed that the Veteran 
had pure tone air conduction threshold levels in the right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 
10, 10, 20, 40, and 35 decibels, respectively, with a pure 
tone average of 26.25 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 40, 40, 35, 50, and 65 decibels, with a pure tone average 
of 47.5 decibels.  Speech discrimination percentages were 96 
percent in his right ear and 100 percent in his left ear.  
The examiner interpreted the results as showing mild to 
moderately severe sensorineural hearing loss in the right 
ear, and mild to severe mixed hearing loss in the left ear.    

Private medical records show that in October 2006, the 
Veteran underwent audiological testing.  The records contain 
uninterpreted graphical representations of the Veteran's 
auditory threshold testing results.  The Veteran was 
diagnosed with sensorineural hearing loss.     

In September 2007, the Veteran underwent another VA 
audiological examination, which revealed pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 30, 35, 35, 50, and 
50 decibels, respectively, with a pure tone average of 42.5 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 55, 60, 55, 65, 
and 75 decibels, with a pure tone average of 63.75 decibels.  
Speech discrimination ability was 94 percent in each ear.  
The examiner interpreted the results as showing mild to 
moderately severe sensorineural hearing loss in the right 
ear, and moderately severe to severe sensorineural hearing 
loss in the left ear.  


III.  Analysis

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85.  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Veteran's service-connected bilateral hearing loss is 
rated zero percent under Diagnostic Code 6100.  He contends, 
in essence, that his hearing loss constitutes a compensable 
disability.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2007).

The results from the Veteran's August 2004 VA audiological 
evaluation translate into Level I hearing loss for the right 
ear, and Level I hearing loss for the left ear.  See 38 
C.F.R. § 4.85.  In addition, the audiological findings from 
the Veteran's September 2006 audiological evaluation also 
translate into Level I hearing loss for the right ear, and 
Level I hearing loss for the left ear.  Id.  Numeric 
designations I and I correspond to a noncompensable 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.   

Upon a review of the audiological findings from the Veteran's 
most recent VA audiological evaluation, dated in September 
2007, the findings translate into Level I hearing loss for 
the right ear.  See 38 C.F.R. § 4.85.  In regard to the left 
ear, the Veteran is entitled to consideration under 38 C.F.R. 
§ 4.86 for exceptional patters of hearing impairment because 
the pure tone threshold in each of the four specified 
frequencies was greater than 55 in the left ear.  However, 
application of the September 2007 VA audiological examination 
results for the left ear to Table VIA results in a Level V 
designation ; numeric designations I and V correspond to a 
noncompensable disability rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In light of the above findings, a compensable disability 
evaluation for bilateral hearing loss is not warranted.  Id.; 
see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As previously noted, the Rating Schedule provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  However, with the exception 
of the left ear test results recorded during the Veteran's 
September 2007 VA evaluation, the Veteran's remaining test 
results do not demonstrate either (1) a pure tone threshold 
of 55 decibels or more in all four frequencies in any 
service- connected ear, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in any ear. 38 C.F.R. § 4.86.  
Therefore, with the exception of the left ear findings from 
the September 2007 VA evaluation, the Veteran is not entitled 
to consideration for exceptional patterns of hearing 
impairment in any ear.

In this case, the Board cannot apply the October 2006 
audiology results obtained at a private facility because the 
audiological evaluation report does not include the necessary 
test findings to allow for evaluation of the Veteran's 
hearing loss under applicable VA rating criteria outlined 
above.  In this regard, upon a review of the October 2006 
private audiological evaluation report, although it was noted 
that the audiological testing results showed sensorineural 
hearing loss, the report did not contain specific pure tone 
threshold results for each ear at the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz, with an average pure tone 
threshold result for each ear.  In addition, while speech 
discrimination percentages were recorded, the examiner did 
not indicate the type of speech discrimination test used.  As 
indicated above, 38 C.F.R. § 4.85(a) requires that the 
Maryland CNC list be used in calculating hearing impairment 
for VA purposes.  Accordingly, the October 2006 private 
audiological evaluation report cannot be used for rating 
purposes.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
Veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to an increased (compensable) 
rating is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's bilateral hearing loss which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  A veteran 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will 
be presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The VA General Counsel has determined that 38 C.F.R. § 
3.313(a) requires that an individual must have actually been 
present within the boundaries of the Republic [of Vietnam].  
Specifically, the General Counsel concluded that in order to 
establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service in Vietnam for purposes of 38 
C.F.R. § 3.313 does not include high altitude missions in 
Vietnamese airspace.  VAOPGCPREC 7-93.

In this case, the Veteran contends that while he was in the 
military, he visited Vietnam numerous times and was exposed 
to herbicides and that due to the in-service herbicide 
exposure, he later developed diabetes mellitus, type II.  
Specifically, he notes that he was stationed at Kadena Air 
Base in Okinawa, Japan, where he was primarily a crew chief 
on a C-130 aircraft.  The Veteran reported that their mission 
was to provide support wherever it was needed.  According to 
the Veteran, he routinely flew to the Philippines, Korea, 
Hong Kong, and Taiwan.  He also claims that he was a member 
of the flight crew aboard C-130's that flew into Vietnam.  
The Veteran noted that there were times when the plane landed 
in Vietnam and other times when Marines were "dropped in-
country".  According to the Veteran, he recalled two 
specific instances when he landed in Vietnam.  The first 
incident occurred in June or July 1970, while flying a 
"routine" mission of dropping Marines in-country.  He 
stated that the C-130 that he was aboard was shot down by a 
surface-to-air missile and crashed in the Vietnamese jungle.  
According to the Veteran, he spent time on the ground outside 
of the aircraft until he was rescued by Huey choppers.  The 
Veteran noted that the pilot was killed and the co-pilot died 
in the hospital a couple of days later.  

The second incident also occurred sometime in 1970 when the 
C-130 he was aboard landed in Da Nang, Vietnam.  The Veteran 
indicated that while he and the crew were walking to the 
buildings, they suffered a rocket attack.  While running for 
cover, a rocket hit close to the Veteran and killed his 
friend who was running behind him.  According to the Veteran, 
they were "on the ground for quite some time after that."  
The Veteran reported that there were "many more forays into 
Vietnam" that caused him to be on the ground, mainly in 
remote areas due to his mission of ferrying troops and 
supplies to the "forward areas."  According to the Veteran, 
those trips were a routine part of his assignment as flight 
crew during that period of time.  Simply put, the Veteran 
maintains that as he was on the ground in Vietnam, he is 
entitled to the presumption of exposure to herbicides (under 
38 C.F.R. § 3.307(a)(6)(iii)) and, as a result, service 
connection for his diabetes mellitus, type II is warranted on 
a presumptive basis.  38 C.F.R. § 3.309(e).  In the 
alternative, the Veteran maintains that during service, he 
started to experience symptoms of diabetes mellitus, such as 
headaches and frequent urination.  He contends, in essence, 
that his diabetes began during service.       

The Veteran's service treatment records are negative for any 
complaints or findings of diabetes mellitus.  The records 
include a Narrative Summary which reflects that the Veteran 
underwent surgery in January 1987.  At that time, laboratory 
data showed that his glucose was slightly elevated at 123.  
In January 1989, the Veteran underwent a retirement 
examination.  At that time, his endocrine system was 
clinically evaluated as "normal."  Urinalysis testing was 
negative for sugar.  The Veteran denied a history of 
diabetes.  There were no findings recorded in the service 
treatment records that were attributed to diabetes mellitus.      

In a private medical statement from D.K., M.D., dated in 
April 204, Dr. K. stated that the Veteran was initially 
diagnosed with diabetes mellitus, type II, in the year 2000.    

In regard to the Veteran's contention that he had spent time 
in Vietnam, the RO contacted the National Personnel Records 
Center (NPRC) in April 2004 and requested that they furnish 
dates of the Veteran's service in Vietnam.  In the return 
response, the NPRC stated that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  In addition, the Board recognizes that the Veteran 
has submitted statements from other veterans in support of 
his contention that C-130's were stationed at Kadena Air 
Base.  However, a review of those statements shows that the 
general consensus was that C-130's were stationed at Naha Air 
Base, not at Kadena Air Base.  Nevertheless, given that the 
Veteran has supplied specific information as to his visits to 
Vietnam, the Board finds that the RO should contact the 
United States Army & Joint Service Records Research Center 
(USAJSRRC), or any other appropriate federal agency, in order 
to attempt to verify the claimed incidents.  

In addition, given the in-service notation of elevated 
glucose in January 1987, the Board also finds that a VA 
medical opinion should be obtained in order to determine the 
approximate onset date for the Veteran's diabetes mellitus, 
type II.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must prepare a written 
summary of the two specific incidents 
claimed by the Veteran to be occasions 
when he landed in Vietnam.  This summary, 
along with a copy of the Veteran's 
Department of Defense Form 214, his 
service personnel records, and all 
associated documents must then be sent to 
the USAJSRRC with a request that an 
attempt be made to corroborate the alleged 
incidents.  If additional information from 
the Veteran is found by the USAJSRRC to be 
needed to conduct meaningful research, 
such information must be sought by the 
AMC/RO from the Veteran.  If the Veteran 
does not then respond, no further input 
from the USAJSRRC need be sought.    

If the USAJSRRC is unable to provide the 
specific information requested, they 
should be asked to direct the RO to the 
appropriate sources.  Any records or 
information obtained must be made part of 
the claims folder.

2.  If the requisite Vietnam service is 
not confirmed, the claims file must be 
sent to an appropriate VA physician for a 
medical opinion.  Following a review of 
the relevant evidence, the physician is 
asked to respond to the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
diabetes mellitus had its onset during 
service or is otherwise related to any 
finding recorded during service, to 
specifically include the notation of an 
elevated glucose in January 1987?     

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
contended onset date; less likely weighs 
against the claim.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should discuss why an opinion is not 
possible.   

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative, if 
any, a supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


